DETAILED ACTION
This Office action is in response to the amendment filed 19 October 2022. Claims 1-6, 9-15, 18-25, 28-29, and 31-32 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 1-6, 9-15, 18-25, 28-29, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claims 1, 14, 20, and 28, the meaning of “one of a plurality of subcarrier spacings serviced by the carrier” is not clear. Is this “one … serviced by the carrier” or “a plurality of subcarrier spacings serviced by the carrier”?
For Claim 1 (last line), Claim 20 (last line), “the indication” has multiple possible antecedents: the indication of service” or the plurality of indications”.
For Claim 6, Claim 15, Claim 25, and Claim 29, “a bitmap” appears to have antecedent basis in “the plurality of indications corresponding to respective slots”, but the claim language does not reflect this relationship.
For Claim 10 and Claim 19, “a bitmap” appears to provide further detail to the indication of service as described in the independent claim, but the claim language does not reflect this relationship.
Remaining claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, 6, 11-15, 20-25, 28-29, and 31-32, as understood in light of rejections under 35 USC 112, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260) in view of Oh et al. (US 2021/0298072) and Koskela et al. (US 2019/0349885).
For Claims 1 and 22, Wang teaches a method for wireless communication implemented by a user equipment (UE), and an apparatus for wireless communication implemented by a user equipment (UE), comprising: a processor; and memory coupled with the processor, wherein the memory comprises instructions executable by the processor (see paragraphs 60-61), the method comprising
identifying a service parameter configured for the UE for a carrier associated with a shared radio frequency channel (see paragraph 112: identifying parameters; paragraph 46: shared channel); 
receiving, from a network device, a control message associated with a channel occupancy time acquired by the network device for the shared radio frequency channel, wherein the control message comprises an indication of service associated with the service parameter configured for the UE via the carrier within the channel occupancy time (see abstract, paragraphs 7, 48, 52-53: indication of service within COT, control signaling; paragraph 46: shared channel); 
determining one or more communication parameters for communicating with the network device during the channel occupancy time based at least in part on the indication (see paragraphs 89-90, 108, 112: acquiring parameters for communication with network device).  
Wang as applied above is not explicit as to, but Oh teaches the service parameter comprising a subcarrier spacing configured for the UE for the carrier (see paragraph 196: obtaining SCS); and
determining whether the plurality of subcarrier spacings serviced by the carrier during the channel occupancy time comprises the subcarrier spacing configured for the UE (see paragraphs 128--130).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for the UE to acquire SCS as in Oh when implementing the method of Wang. The motivation would be to ensure the UE acquires signaling information needed for the configuration of the COT.
	The references as applied above are not explicit as to, but Koskela teaches the method wherein the indication of service for the subcarrier spacing configured for the UE comprises a plurality of indications corresponding to respective slots of a plurality of slots of the channel occupancy time, and wherein each indication of the plurality of indications indicates one of a plurality of subcarrier spacings serviced by the carrier during a slot of the plurality of slots (see paragraphs 29-30: bitmap structure based on SCS; paragraphs 28, 31: indication of slots).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap of Koskela for the indication of service of Wang and Oh. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known data structure to indicate known information.
For Claims 14 and 28, Wang teaches a method for wireless communication implemented by a base station, and an apparatus for wireless communication implemented by a base station, comprising: a processor, memory coupled with the processor, wherein the memory comprises instructions executable by the processor (see paragraphs 60, 62), the method comprising:
determining, for each user equipment (UE) of a set of UEs served by the network device via a carrier associated with a shared radio frequency channel, a service parameter of a plurality of service parameters configured for the each UE for communication via the carrier (see paragraph 112: determined parameters; paragraph 46: shared channel; paragraphs 52-53: set of UEs); 
performing a channel access procedure to acquire a channel occupancy time of the shared radio frequency channel (see paragraph 46: acquire COT); and 
transmitting, for each service parameter of the plurality of service parameters having at least one UE configured for communication using the each service parameter, a control message comprising an indication of service for the each service parameter within the channel occupancy time,  
Wang as applied above is not explicit as to, but Oh teaches the plurality of service parameters comprising a subcarrier spacing of a plurality of subcarrier spacings configured for the each UE for the carrier (see paragraph 196: obtaining SCS).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed for the UE to acquire SCS as in Oh when implementing the method of Wang. The motivation would be to ensure the UE acquires signaling information needed for the configuration of the COT.
	The references as applied above are not explicit as to, but Koskela teaches the method wherein the indication of service for the each subcarrier spacing comprises a plurality of indications corresponding to respective slots of a plurality of slots of the channel occupancy time, and wherein each indication of the plurality of indications indicates one of a plurality of subcarrier spacings serviced by the carrier during a slot of the plurality of slots (see paragraphs 29-30: bitmap structure based on SCS; paragraphs 28, 31: indication of slots).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap of Koskela for the indication of service of Wang and Oh. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known data structure to indicate known information.
For Claims 2 and 23, Wang as modified by Oh and Koskela above further teaches the method, wherein the indication of service for the subcarrier spacing configured for the UE indicates an absence of service associated with the subcarrier spacing configured for the UE during the channel occupancy time (see paragraphs 115-116), the method further comprising: 
suppressing monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated absence of service associated with the subcarrier spacing configured for the UE during the channel occupancy time (see paragraphs 115-116).  
For Claims 4 and 24, Wang as modified by Oh and Koskela above further teaches the method, wherein the indication of service for the subcarrier spacing configured for the UE indicates a presence of service associated with the subcarrier spacing configured for the UE during the channel occupancy time (see paragraphs 114-116; also paragraphs 49, 52-53), the method further comprising: 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on the indicated presence of service for the subcarrier spacing configured for the UE during the channel occupancy time (see paragraphs 114-116; also paragraphs 49, 52-53).  
For Claims 6, 15, 25, and 29, the references as applied above are not explicit as to, but Koskela further teaches the method, wherein the indication of service for the subcarrier spacing configured for the UE comprises a bitmap including a plurality of bits corresponding to the plurality of respective slots of the channel occupancy time, each bit of the plurality of bits indicating whether a respective slot of the plurality of respective slots comprises service associated with the subcarrier spacing configured for the UE (see paragraphs 29-30: bitmap structure based on SCS; paragraphs 28, 31: indication of slots).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the bitmap of Koskela for the indication of service of Wang and Oh. One of ordinary skill would have been able to do so with the reasonably predictable result of using a known data structure to indicate known information.
For Claims 11 and 20, Wang as modified by Oh and Koskela above further teaches the method, wherein the control message comprises an indication of a total duration for the channel occupancy time, an indication of a remaining duration for the channel occupancy time, an indication of a starting point for the channel occupancy time, or a combination thereof (see paragraph 98). 
For Claims 12 and 21, Wang as modified by Oh and Koskela above further teaches the method, further comprising: 
receiving, prior to receiving the control message, a signal from the network device transmitted according to the subcarrier spacing configured for the UE (see paragraphs 88, 117; Figures 8 and 9, items 54 and 56); and 
adapting monitoring of a control channel associated with the carrier during the channel occupancy time based at least in part on receiving the signal, wherein the receiving the control message is based at least in part on the adapted monitoring of the control channel (see paragraphs 117, 120).  
For Claims 13 and 21, Wang further teaches the method, wherein the signal comprises a wake- up signal, a demodulation reference signal, a channel state information reference signal, or a combination thereof (see paragraphs 88, 120).  
For Claims 31 and 32, Wang further teaches the method, wherein adapting monitoring of the control channel comprises switching from mini-slot level monitoring to slot level monitoring (see paragraphs 119-121).  

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260), Oh et al. (US 2021/0298072), and Koskela et al. (US 2019/0349885) as applied to claims 1, 2, and 4 above, and further in view of Xu et al. (CN-111108765-A, citing the previously provided machine translation from Google with added page and paragraph numbers).
For Claim 3, though Wang does teach indicating COT duration (see paragraph 98), the references as applied above are not explicit as to, but Xu teaches the method, wherein the control message comprises an indication of a duration associated with the absence of service associated with the service parameters configured for the UE (see page 6 paragraphs 4-5: COT, sleep; page 13 paragraphs 4, 6; page 14 paragraph 1).
Thus it would have been obvious to one of ordinary skill at the time the application was filed to provide duration information as in Xu when providing parameters for the UE to monitor the COT as in Wang and Oh. The motivation would be to ensure that the UE resumes normal monitoring in a timely manner.
For Claim 5, though Wang does teach indicating COT duration (see paragraph 98), the references as applied above are not explicit as to, but Xu teaches the method, further comprising: adapting monitoring of the control channel associated with the carrier following the channel occupancy time, the adapting based at least in part on a total duration for the channel occupancy time (see page 6, paragraphs 4 and 5: total COT, sleeping).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to adapt monitoring to COT duration as in Xu when implementing the method of Wang and Oh. The motivation would be to ensure the UE does not miss pertinent signaling.

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260), Oh et al. (US 2021/0298072), and Koskela et al. (US 2019/0349885) as applied to claims 1 and 14 above, and further in view of Bendlin et al. (US 10455488).
For Claims 9 and 18, the references as applied above are not explicit as to, but Bendlin teaches the method, wherein the carrier comprises a first carrier and the control message is received via a second carrier, and wherein the second carrier is associated with a licensed radio frequency channel (see column 16 lines 25-43).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use cross carrier indications as in Bendlin when implementing the method of Wang and Oh. The motivation would be to improve throughput by ensuring timely transmission of the control message.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2022/0104260), Oh et al. (US 2021/0298072), Koskela et al. (US 2019/0349885), and Bendlin et al. (US 10455488) as applied to claims 1, 9, 14, and 18 above, and further in view of Jiang et al. (US 2019/0149257).
For Claims 10 and 19, though Koskela does teach the indication of service comprising a bitmap, the references as applied above are not explicit as to, but Jiang teaches the method, wherein the indication of service for the subcarrier spacing configured for the UE comprises a bitmap including a plurality of bits corresponding to the plurality of subcarrier spacings, each bit of the plurality of bits indicating whether a respective subcarrier spacing of the plurality of subcarrier spacings is serviced by the carrier during the channel occupancy time (see paragraphs 36, 45, 46).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide subcarrier spacing information as in Jiang when implementing the method of Wang, Oh, and Bendlin. One of ordinary skill would have been able to provide configuration information in a known manner so that the receiving side would monitor the channel appropriately.

Response to Arguments
The amendment of 19 October 2022 has been entered.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are moot in view of the new grounds of rejection introduced herein. The claims remain rejected under 35 USC 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Myung et al. (US 2021/0218538) teaches a system in which bitmaps and the interpretation thereof depends on the subcarrier spacing. Babaei et al. (US 2020/0220693) teaches that the size and scale of a bitmap depend on the subcarrier spacing).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946. The examiner can normally be reached 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        11/16/2022


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466